Citation Nr: 0828464	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-26 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Waco, Texas.


FINDING OF FACT

Throughout the entire period of the claim, the veteran's 
symptoms demonstrate that he is generally functioning 
satisfactorily with routine behavior and self-care, and has 
normal conversation.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have not been 
met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.130, Diagnostic Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

In cases where the veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In this case, throughout the rating period on appeal, the 
veteran has been assigned a 30 percent rating for PTSD.  He 
contends that his symptoms are of such severity as to warrant 
an increased rating.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 50 percent rating, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The Board has reviewed all of the evidence of record and 
finds that the weight of the evidence does not more nearly 
approximates the next-higher 50 percent evaluation.  While 
the evidence of record shows that the veteran experienced 
symptoms of panic attacks and mood disturbances, his PTSD has 
not been manifested by symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; impaired memory; or 
difficulty in establishing and maintaining effective work and 
social relationships.  

First, the evidence of record indicates that the veteran has 
not experience flattened affect.  A May 2006 Veterans Center 
intake evaluation indicated that he possessed an appropriate 
affect.  Further, subsequent reports also showed that he did 
not experience a flattened affect.  For example, his affect 
was noted as "spontaneous" at the March 2007 VA PTSD 
examination; a "mostly euthymic" affect was noted in 
September 2006; and a "congruent" affect was noted in 
November 2006 and December 2006 VA treatment reports.  
	
The weight of evidence also does not show circumstantial, 
circumlocutory, or stereotyped speech.  Instead, the evidence 
demonstrates that the veteran possessed good communication 
skills.  During his initial intake evaluation in May 2006, 
his speech was categorized as "appropriate."  Further, a 
March 2007 VA PTSD examination revealed "good social 
skills" and indicated that his speech was understood.  Of 
importance, the examining physician specifically noted that 
he was articulate, verbal, cooperative, and intelligent.  His 
speech was again described as articulate and verbal in a more 
recent December 2007 VA PTSD examination.

Next, the Board finds that the evidence does not demonstrate 
that the veteran experienced difficulty in understanding 
complex commands.  In fact, both the March 2007 and December 
2007 VA PTSD examinations revealed that he was estimated to 
have superior range of intelligence.  

Moreover, during the December 2007 examination, the 
physician, in evaluating the veteran's employability, 
specifically noted that he had a number of specialty skills 
and strong intelligence.  In determining that he was not 
precluded from working, the December 2007 examiner noted that 
he worked as a computer network technician for about two 
years and authored a book about computer programming.  Given 
his noted intelligence and employment capabilities, the Board 
finds that the evidence demonstrates his ability to 
understand complex commands. 

The weight of the evidence further demonstrates that the 
veteran has not experienced impaired short- and long-term 
memory as a result of his PTSD.  While he reported difficulty 
with memory, and, in a May 2006 intake report, memory was 
listed as "impaired," the December 2007 VA physician 
specifically opined that his concentration and memory 
problems were "more likely than not relate[d] to his history 
of heavy substance abuse."  Therefore, even though some 
memory impairment has been shown, the evidence indicates that 
his memory problems were related to his drug abuse and not 
his PTSD. 

As to the veteran's substance abuse, the Board notes that, in 
addition to his diagnosis of PTSD, he has been diagnosed with 
a polysubstance abuse disorder.  The March 2007 VA examiner 
noted that his polysubstance disorder was separate and 
distinct from his service-connected PTSD.   Because the 
substance abuse has been differentiated from his PTSD by 
competent medical evidence, the nonservice-connected 
symptomatology of his substance-abuse disorder may not be 
considered in rating the service-connected PTSD.  See 
38 C.F.R. § 4.14 (the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided).  

Further, the evidence does not demonstrate impaired judgment 
as a result of PTSD.  In the December 2007 VA PTSD 
examination, the physician noted that the veteran's thought 
process was logical, coherent, and relevant and that he was 
well-orientated to time, place, person, and situation.  Also, 
the examiner indicated that his reasoning and judgment was 
fair when the veteran was sober but noted that poor judgment 
and paranoia was demonstrated when he was under the influence 
of heavy substance abuse.  Because poor judgment has been 
attributed to his substance abuse, not his PTSD, the Board 
finds impaired judgment has not been shown. 

Also, the evidence of record does not support a finding that 
the veteran possessed impaired abstract thinking.   The Board 
acknowledges the May 2006 intake evaluation, which indicated 
the presence of evidence of a thought disorder by noting that 
he had delusional thoughts about family members, believed 
people were staring at him, experienced social anxiety, and 
had a great deal of disorganized thoughts.  However, the 
evaluation also revealed that he was intelligent and 
possessed fair judgment.  

Importantly, in a December 2006 VA treatment report, the 
examiner noted insight and judgment were fair and that his 
thought processes were organized and goal directed.  
Moreover, the VA physician noted no flight of ideas or any 
looseness of association.  Therefore, the Board finds that 
the weight of the evidence does not demonstrate impaired 
abstract thinking.

Next, difficulty in establishing and maintaining effective 
work and social relationships has not been demonstrated.  
Although the December 2007 PTSD examination revealed 
persistent avoidance symptoms, the examiner noted that the 
veteran had "a few meaningful relationships," lived at home 
with his wife and daughter, and had been married for 20 
years.  

Veterans Center treatment reports from November 2006 
indicated that his family environment continued to improve, 
that his wife expressed love and support for him, and that 
his relationship with his daughter was becoming closer.  
Also, a November 2006 VA treatment report indicated that he 
had a few Vietnam veteran friends with whom he occasionally 
went out.  Therefore, despite the reports of social avoidance 
and isolation, it appeared that he was able to effectively 
establish and maintain social relationships. 

Further, although the December 2007 examination revealed that 
the veteran experienced difficulty maintaining employment, 
the physician determined that his employment problems were 
related to multiple factors.  The physician opined that his 
self-destructive patterns of behavior were only partly 
related to PTSD, noting that his self-destructive behavior 
was "very much related" to his substance abuse and 
maladaptive personality traits from childhood.  

Of importance, the examiner expressly determined that "[t]he 
main precipitant for his stopping work in 2003 was the loss 
of his mother followed by an alcohol relapse."  Therefore, 
the Board finds that the weight of the evidence demonstrates 
that his PTSD has not caused difficulty with establishing and 
maintaining work relationships.  

The Board acknowledges that the evidence demonstrates panic 
attacks and disturbances of motivation and mood.  
Specifically, the veteran reported experiencing panic attacks 
more than once a week, especially in large crowds.  In a 
December 2007 VA PTSD examination, he reported experiencing 
panic attacks as frequently as three to four panic attacks 
each week.  Although the examiner notes that most of the 
panic attacks appeared to be subclinical, the evidence 
nonetheless demonstrates that he experienced occasional panic 
attacks. 

Moreover, disturbances of motivation and mood have also been 
shown.  During the March 2007 and December 2007 VA 
examinations, the veteran reported symptoms of associated 
depression and crying spells.  Moreover, in December 2007, he 
also reported inappropriate episodes of anger that are easily 
triggered.   Even though he described his mood as stable 
during December 2006 treatment reports and the physician 
noted cooperative and pleasant behavior in September 2006 and 
December 2006, the Board finds that the weight of the 
evidence demonstrates occasional disturbances of motivation 
and mood, which have been identified as irritability and 
depression. 

Even considering the veteran's reported panic attacks and 
occasional disturbances of mood, the Board finds that his 
symptoms do not more closely approximate a 50 percent 
disability rating.  As stated above, flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships have not 
been shown.  

Further, an increased disability rating is not supported by 
the veteran's Global Assessment of Functioning (GAF) scores, 
which range from 50 to 65.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  

A GAF score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or co-workers).  A score of 61-70 illustrates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Although the December 2007 VA physician determined that a GAF 
score of 55 most accurately represents the veteran's overall 
level of social and occupational functioning related to 
mental health concerns, the examiner did not separate the his 
PTSD symptomatology from his unrelated psychological 
disorders.  The March 2007 physician, on the other hand, 
noted that the veteran's diagnosed PTSD and polysubstance 
dependency were two distinct issues and separated a 50 
percent GAF score for his polysubstance dependence and a less 
severe GAF score of 60-65 for his mild PTSD.  

The veteran's PTSD symptomatology, evaluated separately with 
a GAF score of 60-65, is indicative of mild social and 
occupational employment.  Moreover, the evidence of record is 
consistent with the clinical findings of only mild 
impairment.  The March 2007 VA examiner opined that his PTSD 
played a "very minor, if at all, role in his occupational 
dysfunction," and the December 2007 VA PTSD examination 
revealed that his PTSD has a mild to moderate impact on his 
occupational functioning but did not preclude him from work.  
Therefore, the Board finds that the veteran's GAF scores and 
symptomatology discussed above do not weigh in favor of a 50 
percent rating.  

Next, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds that the weight of evidence 
does not show that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability.  

During the entire period of the claim, the evidence shows 
that the veteran has not been hospitalized for any length of 
time due to his PTSD.  Further, the evidence shows that his 
employment has been limited by factors other than his PTSD.  
As stated above, the March 2007 VA examiner opined that his 
PTSD played a "very minor, if at all, role in his 
occupational dysfunction," and the December 2007 VA PTSD 
examination revealed that his PTSD did not preclude him from 
work.  

While the physician revealed he would have difficulty in a 
job with a high degree of interpersonal interaction, the 
physician determined that the veteran would not precluded 
from doing more isolative work, such as in a computer-related 
field (the Board also parenthetically notes that he was 
previously employed in the computer field and wrote a book on 
computer programming).  

To reiterate the findings of the December 2007 VA 
examination, his main precipitant for stopping work was his 
mother's death and subsequent alcohol relapse, not PTSD.  For 
these reasons, the Board finds that his PTSD has not caused 
any marked interference with employment beyond that 
contemplated by the rating schedule.

In the absence of such factors of frequent hospitalization 
and marked interference with employment, the Board finds that 
the requirements for an extraschedular evaluation for the 
veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

Moreover, given the nature of the rating criteria of anxiety 
disorders such as PTSD, the rating schedule of 38 C.F.R. 
§ 4.130 essentially takes into account the effect of the 
veteran's disability on his ability function in the 
workplace.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted in 
this case.

Throughout the entire period of the claim, the Board finds 
that the veteran's symptoms more nearly approximate the 
criteria for a disability rating of 30 percent and no higher.  
The Board has considered the entire period of claim and finds 
that the assignment of different ratings for different 
periods of time during the claim period is not warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the veteran's claim for a 
disability rating in excess of 30 percent, the Board is 
unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service treatment records and VA 
treatment records and in March 2007 and December 2007, he was 
afforded VA PTSD examinations.  Significantly, neither he nor 
his representative has identified, and the record does not 
otherwise indicate, any additional evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Therefore, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A disability rating in excess of 30 percent rating for PTSD 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


